In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00809-CV
____________

CHARTAMIA WASHINGTON, Appellant

V.

INSUREX, INC., Appellee



On Appeal from the County Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 921854 



MEMORANDUM OPINION

 Appellee, Insurex, Inc., filed a motion to dismiss for want of jurisdiction on
October 30, 2008.  Appellant, Chartamia Washington, has not filed a response.
	Washington filed a claim in the Small Claims Court of Harris County against
Insurex.  The small claims court rendered summary judgment in favor of Insurex,
dismissing Washington's claims.  Washington appealed the Small Claims Court's
ruling to Harris County Court at Law No. 3.  The County Court at Law upheld the
Small Claims Court's ruling.
	The judgment of a county court at law, acting as an appellate court in an appeal
from a case originating in small claims court, is final and may not be appealed to the
courts of appeals.  Tex. Gov't Code Ann. § 28.053(d) (Vernon 2004); Sultan v.
Matthew, 178 S.W.3d 747, 748 (Tex. 2005).  Thus, we do not have jurisdiction over
this case that originated in small claims court.  Sultan, 178 S.W.3d at 748. We dismiss
this appeal for lack of subject matter jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.